COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 THE STATE OF TEXAS,                           '
                                                               No. 08-12-00268-CR
                             State,            '
                                                                 Appeal from the
 v.                                            '
                                                           Criminal District Court No. 1
 ARMANDO PRIETO, JR.,                          '
                                                             of El Paso County, Texas
                                               '
                            Appellee.
                                                '              (TC# 20120D01012)




                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until July 4, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. M. Clara Hernandez, the Appellee’s Attorney,

prepare the Appellee’s brief and forward the same to this Court on or before July 4, 2013.

       IT IS SO ORDERED this 5th day of June, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.